     Case 2:20-cr-00101-JAD-BNW Document 20 Filed 07/23/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4    UNITED STATES OF AMERICA,                                Case No. 2:20-cr-00101-JAD-BNW
 5                   Plaintiff,
                                                                            ORDER
 6          v.
 7    ROBERT ANTHONY VAZQUEZ,
 8                   Defendants.
 9

10          The Court has reviewed the Uncontested Motion to Modify Terms and Conditions of Pretrial
11   Release Conditions (ECF No. 18), which requests Defendant’s pretrial release conditions be
12   modified to include that he: (1) participate in a program of inpatient or outpatient substance use
13   therapy and counseling Pretrial Services or the supervising officer considers advisable; (2) pay all
14   or part of the substance use treatment program or evaluation based upon his ability to pay as
15   determined by Pretrial Services or supervising officer; (3) submit to a mental health evaluation as
16   directed by Pretrial Services or supervising officer; (4) participate in mental health treatment as
17   directed by Pretrial Services or the supervising officer; and, (5) pay all or part of the cost of the
18   medical or psychiatric treatment or evaluation based upon his ability to pay as determined by Pretrial
19   Services or the supervising officer. Defendant’s unopposed motion is granted.
20          Accordingly,
21          IT IS HEREBY ORDERED that the Uncontested Motion to Modify Terms and conditions
22   of Pretrial Release Conditions (ECF No. 18) is GRANTED
23          IT IS FURTHER ORDERED that Defendant remains subject to all other pretrial release
24   conditions as stated by the Court.
25          Dated this 23rd day of July, 2020
26

27
                                                   ELAYNA J. YOUCHAH
28                                                 UNITED STATES MAGISTRATE JUDGE
                                                      1
